DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This is in response to amendment filed on 9/27/2021 in which claims 21-32 are pending and claims 1-20 are cancelled. The applicant’s amendment and argument have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-12, respectively
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of You (US 20150280876) teaches UE processor may generate a DMRS associated with a physical channel carrying a UL signal so as to have the same sequence over sub frames of the sub frame bundle set or have a sequence generated using the same cell ID and/or the same scrambling sequence ID. However the closest prior arts, alone or in combination with the cited arts, fail to anticipate or render obvious the following recited features: transmit, to a network device, the DMRS sequences using the DMRS port, wherein the DMRS sequences for the DMRS port in the adjacent 2 symbols are same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20190053270-$ or US-20160212746-$ or US-20150381395-$ or US-20150009937-$).did. or (US-20150373694-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633